UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5194


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC WILFORD MORRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00050-RLV-DSC-2)


Submitted:   July 5, 2011                 Decided:   July 20, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.     Anne M. Tompkins, United States
Attorney, Maria K. Vento, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Eric Wilford Morrison of one count of

conspiracy to possess with intent to distribute five kilograms

or more of powder cocaine and 50 grams or more of crack cocaine,

in violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                         He appeals,

contending that the district court erred in denying his motion

to exclude evidence.          Finding no error, we affirm.

              At     Morrison’s        trial,         the     Government      presented

testimony      from     a    number    of    witnesses         regarding      Morrison’s

involvement in selling powder and crack cocaine.                        The Government

also    presented     evidence        of   ion    scan       results    indicating   the

presence of cocaine on money that law enforcement seized from

Morrison’s      front       pants   pocket       at    the    time     of   his   arrest.

Morrison challenges the ion scan evidence, contending that the

ion scan method was not reliable.

              We review the district court’s evidentiary ruling for

abuse of discretion.            United States v. Delfino, 510 F.3d 468,

470    (4th   Cir.    2007).        Expert       testimony      is   admissible    under

Federal Rule of Evidence 702 if it concerns:                           (1) scientific,

technical, or other specialized knowledge that (2) will aid the

jury or other trier of fact to understand or resolve a fact at

issue.    See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579,

592    (1993).        The     reasoning      and      methodology       underlying    an

expert’s proffered opinion must be reliable.                         See id., at 593-

95.     The district court conducted a Daubert hearing, at which
                                             2
the     Government’s          expert        testified        on     direct        and   cross

examination regarding the reliability of the ion scan results.

Having    carefully       reviewed      the        record,     we   conclude       that      the

district court did not abuse its discretion in admitting the

results into evidence.

               Moreover, we agree with the Government that even if

the district court erred by admitting the ion scan evidence, any

error was harmless.            See United States v. Johnson, 587 F.3d 625,

637   (4th     Cir.    2009)       (explaining       district       court’s      evidentiary

rulings are subject to harmless error review).                             The Government

presented       substantial         evidence       of    Morrison’s        involvement       in

selling powder and crack cocaine during the charged conspiracy.

See     id.    (“Erroneously         admitted        evidence       is     harmless     if    a

reviewing      court    is    able     to    ‘say,      with   fair      assurance,     after

pondering       all    that    happened       without      stripping        the    erroneous

action from the whole, that the judgment was not substantially

swayed by the error.’”) (quoting Kotteakos v. United States, 328

U.S. 750, 765 (1946)).

               Accordingly, we affirm the judgment of the district

court.    We    dispense      with     oral    argument        because     the     facts     and

legal    contentions         are    adequately          presented     in    the    materials

before    the    court     and      argument       would     not    aid    the    decisional

process.



                                                                                    AFFIRMED
                                               3